Case 6:19-cv-00231-JDK-JDL Document 18 Filed 03/16/21 Page 1 of 2 PageID #: 425




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                              TYLER DIVISION

ROBERT TYRONE WHITE, #2165176,             §
                                           §
     Petitioner,                           §
                                           §
v.                                         §    Case No. 6:19-cv-231-JDK-JDL
                                           §
DIRECTOR, TDCJ-CID,                        §
                                           §
     Respondent.                           §

           ORDER ADOPTING REPORT AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE
       Petitioner Robert Tyrone White, an inmate confined within the Texas

 Department of Criminal Justice, proceeding pro se, filed this federal petition for a

 writ of habeas corpus pursuant to 28 U.S.C. § 2254. The petition was referred to

 United States Magistrate Judge, the Honorable John D. Love, for findings of fact,

 conclusions of law, and recommendations for disposition.

       On February 5, 2021, Judge Love issued a Report and Recommendation

 recommending that the Court deny the petition and dismiss this case with prejudice.

 Judge Love also recommended that a certificate of appealability be denied. Docket

 No. 16. A copy of this Report was mailed to Petitioner.

       This Court reviews the findings and conclusions of the Magistrate Judge de

 novo only if a party objects within fourteen days of service of the Report and

 Recommendation. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the Court

 examines the entire record and makes an independent assessment under the law.

 Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc),



                                          1
Case 6:19-cv-00231-JDK-JDL Document 18 Filed 03/16/21 Page 2 of 2 PageID #: 426




 superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to

 file objections from ten to fourteen days). Here, Petitioner did not object in the

 prescribed period. The Court therefore reviews the Magistrate Judge’s findings for

 clear error or abuse of discretion and reviews the legal conclusions to determine

 whether they are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221

 (5th Cir. 1989), cert. denied, 492 U.S. 918 (1989) (holding that, if no objections to a

 Magistrate Judge’s Report are filed, the standard of review is “clearly erroneous,

 abuse of discretion and contrary to law”).

       Having reviewed the Magistrate Judge’s Report and the record in this case,

 the Court finds no clear error or abuse of discretion and no conclusions contrary to

 law. Accordingly, the Court hereby ADOPTS the Report and Recommendation of the

 United States Magistrate Judge (Docket No. 16) as the findings of this Court. This

 petition for habeas corpus is hereby DENIED and this action is DISMISSED WITH

 PREJUDICE. The Court DENIES a certificate of appealability.

        So ORDERED and SIGNED this 16th day of March, 2021.



                                              ___________________________________
                                              JEREMY D. KERNODLE
                                              UNITED STATES DISTRICT JUDGE




                                              2
